Case 1:21-mc-00298-DKW-KJM Document 5 Filed 08/02/21 Page 1 of 1                     PageID #: 14

                                     THE CIVIL BEAT
           LAW CENTER FOR THE PUBLIC INTEREST
  700 Bishop Street, Suite 1701                                           Office: (808) 531-4000
  Honolulu, HI 96813                                                 info@civilbeatlawcenter.org

  VIA U.S. MAIL                                                             Letter

  July 27, 2021

  The Honorable Derrick K. Watson
  United States District Court
     for the District of Hawai'i
  300 Ala Moana Blvd.
  Honolulu, HI 96850

  RE:    In re Civil Beat Law Center for the Public Interest,
         Misc. No. 21-00298 DKW-KJM
         Request for Continua nce of Hearing on Motion to Unseal

  Dear Judge Watson:

 Today, Movant Civil Beat Law Center for the Public Interest received the Court's Notice
 of Hearing for Septembe r 1 at 9 a.m. Movant' s counsel has a summary judgment
 hearing already scheduled at that time, and counsel for Responde nt Norman L. Akau,
 III will be out of the country until Septembe r 18.

 I request a continuan ce of the hearing to a date convenien t for the Court after
 Septembe r 19. Responde nts do not object to this request.




 cc:     Counsel for Responde nts (via e-mail)
